Mikoll, J. (dissenting). I respectfully dissent.
Family Court’s decision awarding respondent custody of the parties’ then three-year-old child should be reversed. Family Court failed to apply the best interest of the child test (see, Esch*615bach v Eschbach, 56 NY2d 167, 171). The court relied on the following as relevant factors in awarding custody to respondent: that the child’s first 10 months were spent with respondent before the parties married, that respondent secured information on the needs of a Down’s syndrome child, her present financial ability to care for the child and, finally, that it found her to be a fit and loving mother. The record indicates that these considerations are belied by weightier ones in the record which undercut the appropriateness of the custody award. While in the evaluation of the evidence we deem to defer to the trial court (see, Matter of Irene O., 38 NY2d 776, 777), the totality of the circumstances and the requisite factors must be reviewed (see, Eschbach v Eschbach, supra, at 174).
Family Court found petitioner to be a fit parent who nurtured the child early on, even before the marriage of the parents. I think the court failed to put into the balance some other disturbing qualities of respondent. For instance, the record is replete with worrisome incidents reflecting adversely on respondent’s character, stability and dependability as a caretaker of the child. The litany includes leaving the infant unattended on a number of occasions. This included the occasion when the child was found wandering 800 feet from the home while in her care and was returned by a stranger. The other young children were often left with this infant while respondent left for extensive periods of time, which I deem inappropriate considering the caretakers’ youthfulness and respondent’s failure to advise anyone where she could be located.
Once respondent commenced her meretricious relationship with a co-worker (which she denied under oath but which was established by photographs and eyewitness testimony), she kept late hours, returning home under the influence of liquor. The resultant familial crisis brought on by her misbehavior erupted in arguments adversely affecting the life of the family and particularly the children.
It is to be noted that respondent has so little self-control that she fought physically with her other children numerous times and physically assaulted petitioner, at one point splitting open his lip. Particularly regretable is the fact that she caused petitioner to lose his employment from IBM where he worked for 16 years after accusing him of theft from his employer, which he vehemently denied. As a result of her vengefulness to him, the family lost not only their major source of income but health insurance for the vulnerable child whose custody is being addressed here. When respondent finally moved out, she *616caused damage to the home by ripping out the front door, damaging pipes and throwing clothes in the toilets, clogging the facilities.
I find Family Court’s decision to credit respondent with a more stable financial position to care for the child, because she now has a waitressing job and Social Security benefits for the child, utterly illogical in view of the financial chaos she brought down on the family. I note that the Law Guardian for the child strongly recommended placement with petitioner, who now lives with his parents in a home neighboring the one the child lived in, would have the support of his parents in helping to care for the child and is now self-employed. The balance is definitely in petitioner’s favor on the issue of custody.
Family Court’s decision lacks a sound and substantial basis in the record and should be reversed, with custody of the child awarded to petitioner.
Ordered that the order is affirmed, without costs.